September 11 , 2017 VIAEDGAR U.S. Securities and Exchange Commission t. N.E. WASHINGTON, D.C. 20549 RE: American Beacon Funds (the “Registrant”) (File Nos. 033-11387 and 811-04984) Ladies and Gentlemen: Enclosed for filing on behalf of American Beacon Funds (the “Trust”) pursuant to Rule 497(e) under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the American Beacon Holland Large Cap Growth Fund (the “Fund”), a series of the Trust. The exhibits reflect updated risk/return summary information for the Funds, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on August 25, 2017 (Accession Number: 0000809593-17-000054) (the “497 Filing”), which is incorporated herein by reference. As noted in the 497 Filing, the changes reflected in the 497 Filing will become effective on or about September 18, 2017. If you have any questions concerning the foregoing, please contact Rosemary K. Behan at (817)391-6170. Regards, /s/ Rosemary K. Behan Rosemary K. Behan Vice President American Beacon Funds Attachment cc: Kathy K. Ingber, Esq. K&L Gates LLP [American Beacon LOGO]
